DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
The prior art Aylesbury et al. (U.S. Publication No. 2017/0356758 A1) discloses a position monitoring device is shown for monitoring the position of a door or a window.  The device includes a first active module which is intended for affixing to the window so that when the door or window is in its normally closed position, the modules align with one another.  Module includes magnetic field transducer in the form of three Hall Effect sensors which are mounted to a PCB.  Also, mounted to the PCB is an anti-tamper switch, a program switch, a signal relay and a microcontroller.  Potted PCB is mounted inside housing along with an optional end of the line module which enables encrypted communication with a building security system.  Power and communications are connected to module 20 by way of a multi-strand cable which is connected to the building security system.  While generating the magnetic field and the output, performing a configuration operation and a monitoring operation; wherein the configuration operation comprises storing configuration data corresponding to the output when the passive module and the active module are aligned.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the processing component is further configured to 


Allowable Subject Matter

1.    Claims 1-11 and 13-18 are allowed.
With respect to claim 1, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the processing component is further configured to also detect a change of condition at the access point when the indication of the sensed magnetic field is greater than, any one of a plurality of thresholds, wherein a plurality of said thresholds lie in different, axes that are orthogonal to each other.”

With respect to claim 16, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the method further comprises also detecting a change of condition at the access point when the indication of the sensed magnetic field is greater than any one of a plurality of thresholds, wherein a plurality of said thresholds lie in different axes that are orthogonal to each other.”

With respect to claim 17, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the method further comprises also detecting a change of condition at the access point when the indication of the sensed magnetic field is greater than any one of a plurality of thresholds, wherein a plurality of said thresholds lie in different axes that are orthogonal to each other.”


 
 Conclusion
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866